DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 1/11/2021 has been entered.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxley et al. (US 2016/0127404).
With regard claim 1, Baxley et al. discloses an automated surveillance system, comprising:
one or more radio frequency receivers configured to extract information from a received band of radio frequency signals (Fig.1 and para.20, where 
a data analysis system (Fig.1 element 130 and para.20 and 24); the data analysis system being configured to analyse the extracted information (Fig.1 element 130 and para.20 and 24, where the signal analysis system 130 can receive and process signals from the sensors 120); 
characterised in that:
the data analysis system is a distributed data analysis system at least partly comprised within the one or more radio frequency receivers (Fig.1 element 130; Fig.2 element 240 and para.20, 24 and 56, where the signal analysis system 130 can receive and process signals from the sensors 120 and process the collected radio frequency signals); and
the one or more radio frequency receivers comprise a software-defined radio circuit configured to perform at least part of said extracting of information from the received band of radio frequencies (para.22, where the sensors 120 may collect electromagnetic signals from one or more antennas over a wide bandwidth of radio frequencies and utilize hardware radio receivers or software-defined radio frequency receivers).
With regard claim 2, Baxley et al. further discloses wherein one or more of the receivers is mobile (para.55 and 143, where … sensors 120 … may be any type of computing machine such as, but not limited to, those discussed in more detail with respect to FIG. 8 (para.143). in further, the computing machine 2000 (Fig.8) 
With regard claim 3, Baxley et al. further discloses wherein at least one of the software-defined radio circuits is monolithic secure circuit (para.144, where the monolithic secure circuit is considered as the … a digital signal processor ("DSP"), an application specific integrated circuit ("ASIC"), a graphics processing unit ("GPU"), a field programmable gate array ("FPGA") …).
With regard claim 4, Baxley et al. further discloses wherein the data analysis system is a machine learning system (para.120, where one or more of the signal processing and threat analysis stages of the signal analysis system 130, including the raw signal analysis engines 240, may leverage the analysis databases 380. The analysis databases 380 may contain various forms of information useful in analyzing the radio frequency signals collected by the sensors 120.  Information within the analysis databases 380 may be updated autonomously through automated learning …).
With regard claim 5, Baxley et al. further discloses wherein the data analysis system is distributed between a central system and the one or more receivers, the central system comprising a centralised database in which to hold at least part of the extracted information for said analysis (Fig.1 element 130 and para.24, where the SIGNAL ANALYSIS SYSTEM 130 is considered as the central system and it performs, among other functions, raw signal analysis, signal aggregation, multiple-input antenna processing, space-time-frequency analysis, geolocation, link pair association, throughput estimation, classification, attack 
With regard claim 6, Baxley et al. further discloses the system comprising a plurality of receivers (Fig.1 elements 120 and para.24, where the signal analysis system 130 can receive and process signals from the sensors 120 (receivers)), wherein the analysis of said extracted information includes geographically locating (para.24, where the signal analysis system 130 may perform, among other functions, … geolocation …) at least one source of at least part of the band of radio frequency signals (para.20, where the signal analysis system 130 can process the collected radio frequency signals.) using two or more receivers (para.24, where the signal analysis system 130 analyzes and processes the signals from the sensors 120 (receivers)).
With regard claim 10, Baxley et al. further discloses wherein said extraction includes demodulating the signals by the one or more software- defined radio circuits SDRs in order to obtain information according to a logical protocol (para.23 and 63, where a software-defined radio may be reconfigurable using software to handle any number of different communication standards even custom or otherwise non-standards-driven wireless communications. In further, any basic actions of the software system are logically grouped into units is considered as the logical protocol.)
With regard claim 11, Baxley et al. further discloses wherein the central system and/or the distributed data analysis system is configured to perform behavioural 
With regard claim 14, Baxley et al. further discloses an interface for a user to provide inputs to the system and to and receive outputs from the system (Fig.1 element 140 and para.20, where console 140 can provide a user interface for configuring, controlling, or reviewing analysis results associated with the signal analysis system 130.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baxley et al. (US 2016/0127404) in view of Lipman et al. (US 201/70164145).
With regard claim 7, Baxley et al. further discloses the signal analysis system 130 may perform geolocation function (para.24) for tracking (para.84, where a track indicating an aggregate feature vector from a mobile device traveling at 200 m/s may be filtered out of the model.  Resultant geolocation track data may be incorporated into the aggregate feature vector to create a feature vector that includes location data.).
Baxley et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein said extraction includes obtaining time difference of arrival information from the extracted information.
However, Lipman et al. teaches wherein said extraction includes obtaining time difference of arrival information from the extracted information (para.3 and 149, where location tracking of a device within a wireless network may use various measurement techniques, including, Time of Arrival (ToA), Time Difference of 
Arrival (TDoA) …) in order to improve the reliability (para.149). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein said extraction includes obtaining time difference of arrival information from the extracted information as taught by Lipman et al. into Baxley’s Signal Analysis System 130 so as to improve the reliability.
With regard claim 8, the modified circuit of Baxley et al. and Lipman et al. further teaches the system further configured to update the analysis of the extracted updated autonomously through automated learning, … Baxley’s reference).
With regard claim 15, the modified circuit of Baxley et al. and Lipman et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the receiver is configured to analyse the received signals to extract a received signal strength indicator (RSSI) from at least part of the received signal in order to estimate a distance of a source of the part of the received signal from the receiver.
However, Lipman et al. teaches wherein the receiver is configured to analyse the received signals to extract a received signal strength indicator (RSSI) from at least part of the received signal in order to estimate a distance of a source of the part of the received signal from the receiver (para.3, where location tracking techniques include, for example, distance based techniques such as … and Received Signal Strength Indication (RSSI)) in order to reduce computationally intensive for location tracking (para.149). 

Allowable Subject Matter
Claims 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 9,245,433 cited because they are put pertinent to the rule-based machine learning system monitors frequency bands to detect transmissions from nearby active transmitters. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633